United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1786
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Claudia Rodriguez-Rivera,             * District of Minnesota.
also known as Claudia Rodriguez,      *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: September 1, 2009
                                Filed: October 13, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Claudia
Rodriguez-Rivera pleaded guilty to conspiring to distribute approximately 140 grams
of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and
846. The district court1 sentenced Rodriguez-Rivera to 97 months in prison and 5
years of supervised release. On appeal, her counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he requests leave to withdraw. Counsel


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
challenges the reasonableness of Rodriguez-Rivera’s sentence, and suggests that she
did not knowingly and voluntarily waive her right to appeal her sentence and that
enforcing the appeal waiver would result in a miscarriage of justice.

       Upon careful review, we conclude that Rodriguez-Rivera knowingly and
voluntarily entered into the plea agreement and the appeal waiver, that the
reasonableness of her sentence falls within the scope of the appeal waiver, and that
enforcing the appeal waiver would not result in a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court will enforce
appeal waiver where both plea agreement and waiver were entered into knowingly and
voluntarily, appeal falls within scope of waiver, and no miscarriage of justice would
result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000)
(per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the appeal
waiver. Accordingly, we enforce the appeal waiver and dismiss the appeal. We grant
defense counsel’s motion to withdraw on condition that counsel inform appellant
about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-